DETAILED ACTION
RESPONSE TO AMENDMENT
1.       Receipt of Applicants’ amendments and arguments/remarks filed 12/28/2020  are acknowledged. 
INFORMATION DISCLOSURE STATEMENT
2.       No new Information Disclosure Statement has been submitted for review. 

WITHDRAWN REJECTIONS
3.       Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

MAITNAINED REJECTIONS 
Claim Rejections - 35 USC § 112-Written Description
4.       The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, 6-8 and 10-12 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  

The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him.  The courts have stated:

“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.”  Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Costello, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (“[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.”).   Thus, an applicant complies with the written description requirement “by describing the invention, with all its claimed limitations, not that which makes it obvious,” and by using “such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention.” Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
          Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. the court stated:

“A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.” Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus …”) Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP § 2163.  While all of the factors have been considered, a sufficient amount for a prima facie case are discussed below.
In the instant case, claim 1 is drawn to a cosmetic product comprising: a UV blocking cosmetic composition comprising spherical titanium dioxide microparticles having a median volume particle diameter larger than 70 nm and equal or less than 150 
(1) Level of skill and knowledge in the art: 
The level of skill and knowledge in the art is replete with regards cosmetic sunscreens containing titanium dioxide and zinc oxide. MPEP 2141.03 states (in part), “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc.,  127 S.Ct. 1727, 167 LEd2d 705, 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”  Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. At 1396, 82 USPQ2d at 1396. The “hypothetical person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). 

(2) Partial structure:
The specification discloses spherical titanium dioxide microparticles with a diameter larger than 70 nm and such titanium dioxide microparticles have a low oil absorption of 0.5 of less, which is lower as compared to other UV blocking agents (page 3). The speciation defines oil absorption means the amount of oil required for kneading a UV blocking agent with oil so that they may be present in a hard dough state, and may be expressed by the amount (g) of oil per gram of a UV blocking agent (page 5). As the surface roughness of the titanium dioxide microparticles is decreased and as the diameter of the microparticles is increased, the oil absorption may be decreased (page 5). Since the spherical titanium dioxide mircoparticles are incorporated in combination with such a powder-type inorganic UV blocking agent, it is possible to reduce the oil absorption  of the composition (page 8). Applicants tested and measured a specific composition and determined the spherical titanium dioxide microparticles (B) having an average diameter larger than 70 nm have an oil absorption of 0.46 which is decreased about 20-40 % as compared to the oil absorption of the non-spherical titanium dioxide microparticles having average size of 15-30 nm and that of zinc oxide (pages 15-16). 
However, neither the specification nor the art indicate a relationship between the structures needed to obtain the recited properties.  The claims recite physical properties that are not necessitated by the structural limitations (i.e., which ingredients and relative amounts). There is no guidance as to what needs to be included in the composition and at what relative amounts would be needed in obtaining the specific properties. The Example given achieved 0.46 oil absorption for the microparticle B but it is not clear how one varies this property how would one achieve an oil absorption close to 0?  All that is 
(3) Physical and/or chemical properties and (4) Functional characteristics:
The physical and/or chemical properties of the composition that provide for all the functional properties claimed are not determinable because no specific components to 
(5) Method of making the claimed invention:

  Although the claims may recite some structural characteristics, the claims lack written description because there is no disclosure of a correlation between function and structure of the compounds beyond those compounds specifically disclosed in the examples in the specification.. As stated supra, the MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic. Although the claims may recite some structural characteristics, the claims lack written description because there is no disclosure of a correlation between function and structure of the compounds beyond those compounds specifically disclosed in the examples in the specification.  There is no nexus between what needs to be included in the composition and how much to obtain the specific properties as claimed.  See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”)  Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.



RESPONSE TO ARGUMENTS
5.	Applicants’ arguments have been fully considered and are not persuasive for the reasons below. 
Applicants state that the specification discloses that there is a correlation between surface roughness, size and oil absorption (page 5, lines 15-17) however, the specification does not disclose any degree of surface roughness and the claims are silent to any surface roughness. 
Applicants state that the structure (titanium dioxide having specific particle size and shape), is correlated to functional characteristic (oil absorption) and a correlation between structure and function (effect of roughness and size on oil absorption).  
In response, the Examiner respectfully submits that in the response filed 5/15/2020 on the bottom of page 8, Applicants argue that as disclosed in the specification it is known in the art, the oil absorption of a particle is affected by surface roughness of the particle as well as the diameter of the particles. The specification does not disclose the degree of surface roughness and Applicants are alleging that it is known in the art that oil absorption is affected by surface roughness however have not provided any evidence. The degree of surface roughness has an effect however, it is not disclosed about how much of an affect beyond saying it was known in the art.  The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). See MPEP § 716.01(c) for 
In light of Applicants amendment the 101 rejection has been withdrawn. 

CONCLUSION
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
CORRESPONDENCE
7.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Danah Al-Awadi/                                                                            
Primary Examiner, Art Unit 1615